FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                                March 19, 2010
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                  Clerk of Court
                         FOR THE TENTH CIRCUIT


    CHARLES J. SAIN,

              Plaintiff!Appellant,

    v.                                            Nos. 09-2153 & 09-2175
                                            (D.C. No. 1:08-CV-01019-RB-LFG)
    CAROLYN M. SNYDER; MARY E.                           (D. N.M.)
    CHAPPELLE; L. HELEN BENNETT;
    RICHARD STOOPS; PATRICIA
    MADRID; GARY KING; BETSY
    SALCEDO; STANLEY WHITAKER;
    DEBORAH DAVIS WALKER;
    WILLIAM F. LANG; JUANITA
    DURAN; LYNN PICKARD; JAMES
    J. WECHSLER; MICHAEL VIGIL;
    MICHAEL D. BUSTAMANTE; A.
    JOSEPH ALARID; EDWARD L.
    CHAVEZ; PETRA JIMENEZ MAEZ;
    RICHARD C. BOSSON; BILL
    RICHARDSON; BERNALILLO
    COUNTY SHERIFF’S
    DEPARTMENT; ERNESTO J.
    ROMERO; RODERICK KENNEDY;
    CHARLES W. DANIELS; PATRICIO
    M. SERNA; ELIZABETH E.
    WHITEFIELD; VICKI AIKENHEAD
    RUIZ; JO ANNE DE HERRERA,

              Defendants!Appellees.



                          ORDER AND JUDGMENT *

*
     After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
                                                                     (continued...)
Before KELLY, BALDOCK, and HOLMES, Circuit Judges.



       Plaintiff-appellant Charles J. Sain filed this federal civil rights action

claiming that his constitutional rights were violated during the course of his

state-court divorce and child-custody proceedings. Exercising jurisdiction under

28 U.S.C. § 1291, we summarily AFFIRM the district court’s dismissal of this

action.

       Specifically, in appeal No. 09-2153, we AFFIRM the dismissal of

Mr. Sain’s claims for substantially the same reasons set forth in the Memorandum

Opinions and Orders entered by the district court on April 2 and May 13, 2009.

See R., Docs. 176, 212. In appeal No. 09-2175, we AFFIRM the denial of

Mr. Sain’s motion for relief from judgment for substantially the same reasons set

forth in the Orders entered by the district court in July 2009. Id., Docs. 225, 230,

233.

       We also DENY: (1) Mr. Sain’s motion for sanctions, filed in this court on

November 18, 2009; (2) Mr. Sain’s consolidated response to motions for



*
 (...continued)
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

                                          -2-
extension of time and request for affirmative relief, filed in this court on

November 18, 2009; (3) Mr. Sain’s motion for teleconference, filed in this court

on December 1, 2009; (4) Mr. Sain’s supplemental motion for sanctions, filed in

this court on December 1, 2009; (5) Mr. Sain’s emergency motion for order of

contempt and for further affirmative relief, filed in this court on December 11,

2009; (6) Mr. Sain’s motion for refund of filing fee and for other relief, filed in

this court on January 8, 2010; and (7) the request in Mr. Sain’s opening brief for

en banc adjudication and an award of fees and costs.

      Finally, “[t]his court has the . . . inherent power to impose sanctions that

are necessary to regulate the docket, promote judicial efficiency, and most

importantly in this case, to deter frivolous filings.” Christensen v. Ward,

916 F.2d 1462, 1469 (10th Cir. 1990) (citing Van Sickle v. Holloway, 791 F.2d
1431, 1437 (10th Cir. 1986)). Further, we have recognized that it is permissible

to sanction a pro se appellant by directing him or her to make a monetary payment

directly to this court. See Christensen, 916 F.2d at 1469 (ordering pro se

appellant to show cause why sanction of $500 payment should not be imposed);

Van Sickle, 791 F.2d at 1437 (ordering pro se appellant to show cause why

sanction of $1,500 payment should not be imposed). Accordingly, because we

have determined that these appeals are frivolous, and because Mr. Sain has

burdened this court with numerous motions and other filings that are likewise

without any merit, we order Mr. Sain to show cause within ten days of the entry

                                          -3-
of this order and judgment why he should not be ordered to pay $3,000 to the

Clerk of the United States Court of Appeals for the Tenth Circuit as a limited

contribution to the United States for the cost and expenses of this action.

Mr. Sain’s response shall not exceed five pages. If the response is not received

by the Clerk within the specified ten days, the sanction will be imposed.

      The judgment entered by the district court on May 13, 2009, is

AFFIRMED. Mr. Sain is ORDERED to SHOW CAUSE why he should not be

sanctioned as set forth herein.


                                                     Entered for the Court


                                                     Paul J. Kelly, Jr.
                                                     Circuit Judge




                                         -4-